Exhibit News Release For Immediate Release Stantec marks 55th consecutive year of profitability EDMONTON, AB (February 26, 2009) TSX:STN; NYSE:STN For fiscal year-end 2008 Stantec posted a gross revenue increase of 41.6% to C$1.35 billion and a 36.0% increase in net revenue to C$1.13 billion. During the fourth quarter the Company finalized the C$53 million goodwill impairment recorded in the third quarter of 2008. This charge decreased diluted earnings per share by C$1.15. The goodwill charge is non-cash in nature and does not affect liquidity, cash flows from operating activities, or debt covenants and will not impact future operations. Stantec’s financial results for the year reached record levels generating C$160.0 million in cash flows from operating activities. Excluding the impact of the goodwill impairment charge, net income would have been C$82.0 million with diluted earnings per share of C$1.78 for the year. Including the impact of the goodwill impairment charge, net income was C$29.0 million, compared with C$69.3 million in 2007. Diluted earnings per share were C$0.63, compared to C$1.50 last year. “I am pleased to report that in our 55th year of consecutive profitability we have achieved the goal we set 10 years ago to become a 10,000-person firm with revenues over one billion dollars,” says Tony Franceschini, Stantec President & CEO. “Our performance is a direct reflection of our employees’ dedication to continue embracing our ‘One Team’ operating philosophy. Their drive, loyalty, and passion for their work will help carry Stantec through times of changing market conditions.” Summary of Financial Results: · For the full year 2008, Stantec generated gross revenue of C$1.35 billion, a 41.6% increase from C$954.6 million last year. Net revenue was C$1.13 billion, up 36.0% compared to C$830.9 million in 2007. Net income decreased 58.2% from C$69.3 million to C$29.0 million in 2008 after a write-down of goodwill in the third quarter. Diluted earnings per share were 58.0% lower at C$0.63 compared to C$1.50 in 2007. · During the year, Stantec conducted its annual goodwill impairment test. Due to the recent fluctuations in the market and the uncertainties arising from overall economic conditions, the Company recorded a C$53.0 million impairment to goodwill. The goodwill charge is non-cash in nature and does not affect liquidity, cash flows from operating activities, or debt covenants and will not impact Stantec’s future operations. Excluding the impact of this goodwill impairment, net income would have increased 18.3% to C$82.0 million, with diluted earnings per share of C$1.78 for the year. Financial results for the year reached record levels with C$160.0 million in cash flows from operating activities. · In the fourth quarter of 2008, gross revenue increased 43.0% to C$369.3 million from C$258.3 million in 2007.Net revenue increased 37.6% to C$297.0 million compared to C$215.9 million in the fourth quarter of 2007, and net income was up 5.3% to C$20.0 million compared to C$19.0 million. Diluted earnings per share were up 7.3% to C$0.44 compared to C$0.41 in the fourth quarter last year. Income before income taxes was up 22.5% quarter over quarter. The fourth quarter of 2007 was positively impacted by the one-time recovery of a previously recognized income tax expense on Quebec Bill 15. · In 2008, Stantec added five companies: Columbus, Ohio, environmental management firm, The Zande Companies, Inc. with 285 employees; Rochester, New York-based Rochester Signal, a 25-person firm specializing in signal design and related construction management, installation, and testing services, along with engineering support for the development of all types of rail systems; Redmond, Washington-based SII Holdings, Inc. (Secor) a 700-person firm providing expertise in downstream marketing remedial services to the US energy industry, as well as comprehensive environmental remediation services to the manufacturing, chemical, pulp and paper, and transportation industries; RHL Design Group, Inc. with 170 employees headquartered in Petaluma, California, increasing the Company’s commercial development services; and McIntosh Engineering with offices in Tempe, Arizona, and Sudbury and North Bay, Ontario, providing the Company with a more visible presence in the mining sector. · At the end of 2008, the Company extended an offer to purchase Halifax, Nova Scotia-based Jacques Whitford, an environmental consulting services firm with more than 1,700 employees and 40 offices principally in Canada. The acquisition closed in January 2009. · Complete Financial Statements, Notes to the Financial Statements, and Management’s Discussion and Analysis will be filed on Sedar (www.sedar.com) on February 26, 2009. In addition, these documents and the Form 40F will be filed on Edgar (www.sec.gov) on the same date. Alternatively, the documents are available to download from the Investors section of www.stantec.com or you may contact Stantec for copies free of charge. The projects awarded to Stantec in the fourth quarter of 2008 demonstrate the Company’s position as a respected leader in the North American design industry.
